Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 6/6/2022.
Claims 1, 19 and 20 have been amended.
Claims 10-12 were previously cancelled.
Claims 1-9 and 13-23 are pending.
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. § 103(a) rejection have been considered but are not moot in view of applicant’s amendments. Further, Examiner has modified the rejection in view of applicant’s amendments and addressed each of applicant’s claim limitations as noted below in this Non-Final rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, et al., US Patent Application Publication No US 2009/0228323 A1, Yuan US Patent Application Publication No 2016/0255034 A1, in view of Chevalier et al., US Patent Application Publication No US 2015/0006422A1, in further view of Sack, US Patent Application Publication No US2014/0229396A1.
With respect to Claims 1, 19 and 20,
Ebrahimian discloses,
providing the automated job description system, the automated job description system comprising a processor, a memory, and a network connection (¶31: “…the process may be managed and automated by a SaaS provider…”;¶32: “…FIG. 3 depicts further details of the step of the employer creating a job description… employer accesses a software as a service (SaaS) provider 304 (such as HiAiM, Inc.) using an employer client 306, where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs … the connection is over a high speed internet connection…”;¶51: “…computer hardware, firmware, software, and/or combinations thereof. These various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device ...”; claim 11: “...creating said job description...pushing said job description to said source...”; claim 13: “...providing templates of job descriptions...)
generating at least one question to be provided to a user, providing the at least one question to the user, receiving at least one answer from the user (¶32: “…FIG. 3 depicts further details of the step of the employer creating a job description… employer accesses a software as a service (SaaS) provider 304 (such as HiAiM, Inc.) using an employer client 306, where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs … the connection is over a high speed internet connection… the employer can perform step 302 (creating a job description) locally, using tools, and templates residing locally at the employer client 306…”) Examiner interprets an employer creating a template, or modifying an existing template of Ebrahimian as teaching the intended function of applicant’s providing…question, and receiving …answer.
wherein each of the plurality of candidates is ranked with respect to each other candidate in the plurality of candidates (¶50: “...rankings and comments are compared against each other to determine the best candidate for the position, which can be performed by a computer, an individual (company or SaaS) or a combination of both. In step 710, the best ranked candidate(s) is then compared, either by the SaaS provider or the employer, against a minimum set of qualifications...”) 
non-transitory computer-readable medium on which is stored program code (¶52: “…the term "machine-readable medium" includes, without limitation, any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium … "machine-readable signal" refers to any signal used to provide machine instructions and/or data to a programmable processor…”)


Ebrahimian discloses all the above limitations, Ebrahimian does not distinctly describe the following limitations, but Yuan however as shown discloses,
automated job description system comprising a natural language processing engine (¶16: “…intelligent messaging system…”; ¶17: “…the social network system 20 provides an application programming interface (API) module via which third-party applications can access various services and data provided by the social network service. For example, using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific…”; ¶81-¶87; ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…” ¶128: “…analyze data from a large-scale comparison of resumes to job openings using a method selected from machine learning… Natural Language Processing…”)
parsing the at least one answer into one or more specified job requirements;(¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features. This may happen immediately, upon entry of the description into the system, or it may happen as part of a batch process so that after some number, say 20, 50, or 100, of descriptions are input, each is parsed to extract certain job features that are present…”; ¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;)
data mining, via the network connection, employment data for one or more extrinsic job requirements;(¶11: “…The application logic layer includes various application server modules 14, which, in conjunction with the user interface module(s) 22, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer…”;¶81-¶87; ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”;¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which the candidate is a member, and extract further data and information about the candidate…”;¶87: “…It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume…”)
generating a preliminary job description based on the one or more specified job requirements and the one or more extrinsic job requirements; and providing the preliminary job description to the user. (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
sourcing a plurality of candidates based on the one or more specified job requirements and the one or more extrinsic job requirements of the preliminary job description, (¶17-¶21; ¶17: “…the social network system 20 provides an application programming interface (API) module via which third-party applications can access various services and data provided by the social network service. For example, using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service…”;¶18: “…an intelligent messaging system 200 includes a score generation module 202, a display module 204, and a database 206. The modules of the intelligent messaging system 200 may be implemented on or executed by a single device such as an intelligent messaging device, or on separate devices interconnected via a network…”; ¶75: “… creating a first list of scores associated with each of the one or more descriptions; identifying for each of the one or more descriptions those resumes in the first list whose score exceeds a first threshold fit; and communicating a notification of a selected resume to an employer if the selected resume has a score that exceeds the first threshold fit for a description of a job opening provided by that employer…”;¶83-¶87;¶85: “…the system runs parsing operations on newly submitted resumes at set time intervals, such as hourly or daily, and adjustable according to the amount of new user traffic to the site…”;¶86: “…system may communicate with one or more Internet-based social networks of which the candidate is a member, and extract further data and information about the candidate…”;¶87: “…It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume…”)
 wherein the plurality of candidates are sourced in substantial real time and displayed to the user as they are sourced; (¶85: “…This may happen immediately, upon entry of the resume into the system, or it may happen as part of a batch process so that after some number, say 20, 50, or 100, of resumes are input, each is parsed to extract certain candidate features that are present…”;¶140: “…The final calculation of a suitability score consists of a novel fusion of machine learning and statistics... As a new resume job pairing is scored in real time, results of the feature calculations are modeled against these functions utilizing a supervised Bayesian classifier approach, and a difference in fit is determined for each feature… The resulting score quantifies the viability of a candidate-job pairing…”)
2Application No.: 16/162,680Attorney Docket No.: 08750003USResponse to Office Action of September 9, 2020performing at least one job description adjustment to said preliminary job description, said at least one job description adjustment based on at least one job description adjustment request received from the user and based on the preliminary job description provided to the user. (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
the automated job description system configured to perform a set of steps in order to train the automated job description system via automated dialectic generation of the job description (¶72: “…The present technology is based on an approach in which a combination of information in a candidate's resume, a description of the job opening (the job description), and external data such as social media information about the candidate and salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score. The result is a scoring function, a tool that combats inefficiency in the labor market by automatically and rapidly surfacing optimal candidates…”;¶128:”… a method selected from machine learning; neural networks and other multi-layer perceptrons; support vector machines; principal components analysis; Bayesian classifiers; Fisher Discriminants; Linear Discriminants; Maximum Likelihood Estimation; Least squares estimation; Logistic Regressions; Gaussian Mixture Models; Genetic Algorithms; Simulated Annealing; Decision Trees; Projective Likelihood; k-Nearest Neighbor; Function Discriminant Analysis; Predictive Learning via Rule Ensembles; Natural Language Processing, State Machines; Rule Systems; Probabilistic Models; Expectation-Maximization; and Hidden and maximum entropy Markov models. Each of these methods can assess the relevance of a given feature of a resume for purposes of suitability for a job opening, and provide a quantitative weighting of each…”; ¶139: “.... The suitability score is calculated by a machine-learning, data-driven relevancy algorithm that calculates the viability of a specific candidate for a particular job opening.)
a network connection to perform a set of steps comprising training the computer system as an automated job description system via automated dialectic generation of the job description, (¶72-¶77;¶72: “…The present technology is based on an approach in which a combination of information in a candidate's resume, a description of the job opening (the job description), and external data such as social media information about the candidate and salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score. The result is a scoring function, a tool that combats inefficiency in the labor market by automatically and rapidly surfacing optimal candidates…”; ¶75: “...identifying a best-fit candidate for a job opening... receiving one or more descriptions of job openings provided by one or more employers; identifying a plurality of job features in each of the descriptions of job openings...” ¶81: “...job descriptions can also be harvested from, e.g., one or more external databases of job openings...”; ¶82: “...the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer.¶83: “..For each description of a job opening that has been input into the system, the technology identifies a plurality of job features..¶84: “...After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have...”; ¶117: “... a plurality of job features is extracted from the description for a given job opening... ¶128: “…a method selected from machine learning; neural networks and other multi-layer perceptrons; support vector machines; principal components analysis; Bayesian classifiers; Fisher Discriminants; Linear Discriminants; Maximum Likelihood Estimation; Least squares estimation; Logistic Regressions; Gaussian Mixture Models; Genetic Algorithms; Simulated Annealing; Decision Trees; Projective Likelihood; k-Nearest Neighbor; Function Discriminant Analysis; Predictive Learning via Rule Ensembles; Natural Language Processing, State Machines; Rule Systems; Probabilistic Models; Expectation-Maximization; and Hidden and maximum entropy Markov models. Each of these methods can assess the relevance of a given feature of a resume for purposes of suitability for a job opening, and provide a quantitative weighting of each…”)
Ebrahimian discloses a method/system for managing on-line employment recruiting including an employer creating a job description by accessing a software as a service provider (SaaS). Ebrahimian further discloses that the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs as well as creating a video of the job description. Yuan teaches an automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools. Yuan further teaches utilizing machine learning algorithms that match job openings to candidates by calculating a suitability score. Ebrahimian and Yuan are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. 
A person of ordinary skill in the art would have been motivated to combine the known machine learning algorithms and statistical methods for analyzing data of Yuan with the techniques for managing online employment recruiting of Ebrahimian to achieve the claimed invention (“...train the automated job description system via automated dialectic generation of the job description..”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning algorithms, and statistical methods for analyzing data into similar systems, hence resulting in an improved method/system for employers to find optimal candidates by analyzing and assessing relevance of data (features) for a particular employer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools as taught by Yuan since it allows for identifying best-fit candidates for a job opening, thereby engenders productivity in the successful employment of the most-suited individuals as well as efficiency in locating those individuals from among large applicant pools (Abstract, ¶72-¶77, ¶81-¶84; ¶117; ¶128).
Ebrahimian, and Yuan disclose all the above limitations, the combination of Ebrahimian and Yuan does not distinctly describe the following limitation, but Chevalier however as shown discloses,
upon performance of the at least one job description adjustment, triggering, as a result of the at least one job description adjustment, a newly-initiated sourcing process comprising dynamic updating of a ranking of each of the plurality of candidate (Fig 5B, Fig 77, ¶212: “in response to a search query, the recruiter may be presented with ten most relevant candidates as determined by the candidate relevancy formula...claims 68-77; claim 68: “...obtain a cross-network search trigger including job search parameters; extract the job search parameters by parsing the cross-network search trigger; query the internal and external social network database tables, using the extracted job search parameters; obtain initial query results including a plurality of information types, based on querying the internal and external social network database tables; provide the initial query results to a graph pathing engine to generate additional cross-network search results; obtain the additional cross-network search results; generate aggregated search results by aggregating the initial query results and the additional cross-network search results; and provide the aggregated search results in response to the cross-network search trigger...”;claim 69: “...rank the aggregated search results...”; claim 70: “...wherein the cross-network search trigger is one of:...a recruiter search request...an employer search request...”)
wherein triggering dynamic updating of the ranking comprises adjusting a relative position of at least one candidate with respect to at least one other candidate, (Fig 1, ¶150: “...FIG. 1 shows a block diagram illustrating an exemplary SMP usage scenario in one embodiment of the SMP. FIG. 1 illustrates how a candidate no may utilize the SMP to find a job based on contacts 120, 125. In FIG. 1, a recruiter 115 may post a job "Job 2" to the SMP. The candidate no may utilize the SNIP to search for a job, and, if there were no contact information, would be presented with jobs "Job 1", "Job 2", and "Job 3", in that order (e.g., based on relevance matching of candidate skills to job prerequisites). However, the SMP may utilize social information (e.g., including social network data, location data, news and social media data, and/or the like) regarding the candidate and the recruiter to adjust relevance ranking of the presented jobs. In this example, the candidate and the recruiter have a contact 125 in common, and the SMP may utilize this information to increase the relevance of the recruiter's posted job. That is, the common contact between the recruiter and candidate elevates "Job 2" to be the most relevant for the candidate. Accordingly, the candidate would be presented with jobs "Job 2", "Job 1", and "Job 3", in that order..”; claims 68-77; claim 68: “...obtain a cross-network search trigger including job search parameters; extract the job search parameters by parsing the cross-network search trigger; query the internal and external social network database tables, using the extracted job search parameters; obtain initial query results including a plurality of information types, based on querying the internal and external social network database tables; provide the initial query results to a graph pathing engine to generate additional cross-network search results; obtain the additional cross-network search results; generate aggregated search results by aggregating the initial query results and the additional cross-network search results; and provide the aggregated search results in response to the cross-network search trigger...”;claim 69: “...rank the aggregated search results according to weights assigned to the plurality of information types; and provide the ranked initial query results and the ranked additional cross-network search results to a requestor...”; claim 70: “...wherein the cross-network search trigger is one of:...a recruiter search request...an employer search request...”)
Chevalier discloses a method/system for matching companies, organizations and the like using a social match platform (SMP). Ebrahimian, Yuan and Chevalier are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan and the social match platform as taught by Chevalier since the SMP allows for facilitating interactions with a recruiter and candidate, utilizing information regarding the recruiter's social network and/or affiliation with companies and/or organizations, location, profile preferences, skills, experiences, education, and/or the like, and may also utilize such information to recommend relevant candidates to the recruiter(¶150, claims 68-77; Fig 1) 
Ebrahimian, Yuan, Chevalier disclose all the above limitations, the combination of Ebrahimian, Yuan, Chevalier does not distinctly describe the following limitation, but Sack however as shown discloses,
updating the displayed plurality of candidates to show at least one new candidate having a changed ranking during the newly-initiated sourcing process (¶15: “..generating an updated candidate ranking, wherein an updated premium candidate profile changes the candidate ranking; and providing said updated candidate ranking to said potential employer...”;Fig 9, ¶75: “...the system retrieves a candidate ranking formed by information provided by the employer, whether a direct ranking by the employer or a ranking based on approximation of profile information related to employer's identified criteria...”; ¶78: “...The system will recalculate and generate a new candidate ranking based on the newly received profile information. The new profile information may move the providing candidate up or down the candidate rankings, depending on the contents of the new profile information. If a new candidate ranking is generated, the system provides the updated ranking to the employer at step 909...”; claim 7: “...generating a candidate ranking based on a matching of said search criteria with profile information associated with each of said premium candidate profile in said set of premium candidate profiles; and providing candidate ranking to said potential employer...”; claim 8: “...receiving an information request from said potential employer related to one of said premium candidate profiles in said set of premium candidate profiles... generating an updated candidate ranking, wherein an updated premium candidate profile changes the candidate ranking; and providing said updated candidate ranking to said potential employer...”)
Sack teaches discloses an employment web-based system for allowing employers and employees to be better matched strategically through usage of multimedia content and directed employment information and related content. Sack further teaches providing an updated candidate ranking to an employer based on an information request from the potential employer. Applicant’s disclosure teaches at ¶39 teaches that the plurality of candidates may be sourced in substantial real time and displayed to the user as they are sourced. In such variants, and others, the user may provide at least one job description adjustment request with an adjusted job description, which may cause the system to adjust the sourcing to use the adjusted job description and generate a new plurality of candidates in substantial real time and display the new plurality of candidates as they are sourced. Giving the broadest reasonable interpretation of applicant’s claim limitation in light of the specification, Examiner interprets generating and providing an updated/changed candidate ranking generated based on an information request/search criterion provided by an employer of Sack as teaching applicant’s limitation, “...updating the displayed plurality of candidates to show at least one new candidate having a changed ranking during the newly-initiated sourcing process...”.
 Ebrahimian, Yuan. Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan and the social match platform of Chevalier with the web-based employment method/system as taught by Sack since it allows for generating an updated candidate ranking, wherein an updated premium candidate profile changes the candidate ranking; and providing said updated candidate ranking to said potential employer(Fig 9, ¶15, ¶75, ¶78, claim 7, claim 8).
Independent claims 19 and 20 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale

With respect to claim 2,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
identifying a job subject area; and automatically loading, with the processor, a job description template for the job subject area (¶31, ¶32: “…FIG. 3 depicts further details of the step of the employer creating a job description… employer accesses a software as a service (SaaS) provider 304 (such as HiAiM, Inc.) using an employer client 306, where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs … the connection is over a high speed internet connection…”)
the step of automatically loading the job description template comprising at least one of the set of: retrieving the job description template from a memory, and automatically retrieving the job description template via the network connection  11608750003US (¶32: “…the connection is over a high speed internet connection…the employer can perform step 302 (creating a job description) locally, using tools, and templates residing locally at the employer client 306…”)
Yuan further discloses,
wherein the step of generating a preliminary job description comprises modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements (¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for creating, modifying and uploading a plurality of job features/attributes for a job description by an employer (Abstract, ¶75,¶81-¶84).

With respect to claim 3, 
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
identifying an existing job description for a position, the existing job description comprising at least one of the set of: an unposted job description, and a previously-posted job description provided in the memory or via the network connection; automatically loading, with the processor, the existing job description (¶32: “…the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs claim 13: “…the creating step further comprises: providing templates of job descriptions…”)
Yuan further discloses,
wherein the step of generating a preliminary job description comprises modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements (¶83; ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for creating, modifying and uploading a plurality of job features/attributes for a job description by an employer (Abstract, ¶75,¶81-¶84).

With respect to claim 4,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
wherein the method further comprises: generating a plurality of questions to be asked to the user through an iterative process, wherein a first answer of the user to a first question in the plurality of questions is used to generate a second question to be answered by the user (¶81: “...One or more descriptions of job openings 201 are provided by one or more employers to a computer system. The descriptions of job openings 201 may be uploaded by, for example, a representative of the employer as files via a web-based interface. An employer may alternatively or additionally elect to input one or more job openings by answering an online questionnaire and by filling out fields in one or more forms via an online interface such as a web-browser. The fields are designed to provide to the computer system sufficient information about the job opening that the suitability of one or more candidates can be assessed...” ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Yuan teaches an automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools. Yuan also teaches a computer system whereby an employer or recruiter can access a remote repository of descriptions of job openings. Yuan further teaches that after a job description is uploaded the employer can then explicitly rate the relative importance of these suggested skills. Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for creating, modifying and uploading a plurality of job features/attributes for a job description by an employer (Abstract, ¶75,¶81-¶84).

With respect to claim 5, 
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
wherein the data mining step comprises: identifying, based on the at least one answer of the user, a plurality of related job descriptions in at least one job database; (¶11: “…The application logic layer includes various application server modules 14, which, in conjunction with the user interface module(s) 22, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer…”; ¶80: “...One or more descriptions of job openings 201 are provided by one or more employers to a computer system. The descriptions of job openings 201 may be uploaded by, for example, a representative of the employer as files via a web-based interface. An employer may alternatively or additionally elect to input one or more job openings by answering an online questionnaire and by filling out fields in one or more forms via an online interface such as a web-browser. The fields are designed to provide to the computer system sufficient information about the job opening that the suitability of one or more candidates can be assessed..”; ¶81: “...the job descriptions can also be harvested from, e.g., one or more external databases of job openings... access a remote repository of resumes or descriptions of job openings, ” ¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”; ¶83: “...For each description of a job opening that has been input into the system, the technology identifies a plurality of job features. This may happen immediately, upon entry of the description into the system, or it may happen as part of a batch process so that after some number, say 20, 50, or 100, of descriptions are input, each is parsed to extract certain job features that are present. ¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
identifying, from the plurality of related job descriptions, the one or more extrinsic job requirements (¶81-¶87; ¶81: “...the job descriptions can also be harvested from, e.g., one or more external databases of job openings... access a remote repository of resumes or descriptions of job openings, ”; ¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer…”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills. For example, the submitter is asked whether the suggested keywords should be deleted, whether the keywords correspond to attributes that are essential for the position, or whether they represent credentials that are just nice to have…”)
Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for creating, modifying and uploading a plurality of job features/attributes for a job description by an employer (Abstract, ¶75,¶81-¶84).

With respect to claim 6,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
receiving a revised job description from the user; and automatically posting the revised job description in at least one job database (¶32: “…where the employer selects from a pool of existing job description templates, and is provided software tools to create a unique template or to modify an existing template to meet the company's unique needs…”)

With respect to claim 7,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
based on the revised job description received from the user, performing at least one of: generating at least one further question to be provided to a user, providing the at least one further question to the user, receiving at least one further answer from the user, and parsing the at least one answer into one or more revised job requirements(¶82: “…the computer system may receive one or sets of preferences for an employer, where the set of preferences for the employer contains at least one candidate feature required of any candidate who could be hired by that employer. In some embodiments, the set of preferences is not uploaded to the system by a third party such as the employer, but is determined by statistical analysis of previous decisions by that employer on candidates for other job openings with that employer….”;¶83: “…For each description of a job opening that has been input into the system, the technology identifies a plurality of job features…”;¶84: “…After a job description is uploaded, certain keywords or skills are suggested to the submitter based on similar job descriptions submitted previously by that party. The employer can then explicitly rate the relative importance of these suggested skills…”)
data mining, via the network connection, employment data for one or more revised job requirements, and generating at least one comparison based on the mined employment data (¶81: “…job descriptions can also be harvested from, e.g., one or more external databases of job openings. The descriptions of job openings and/or the candidate resumes are imported into the computer program via a direct link to some third-party computer system or database. For example, the system may make a network connection to an employer or to a recruiter and access a remote repository of resumes or descriptions of job openings, and then upload a batch of those documents into the system. The documents may be retrieved and uploaded according to a set schedule, such as once daily, for example at 2 am, or once weekly, or once fortnightly, or once monthly…”; ¶141: “…social media profiles and other publicly available data to enhance the information that is solely available in the job description and resume. This additional data can take many forms, including: information found in the user's Facebook or Linked In profiles, social connections, a curated database of company information, user-generated reviews of companies, salary surveys, scraped data from the web, and historical profiling among aggregated resumes. There is a substantial increase in the ability to discriminate qualified from non-qualified candidates by using public sources of social networking data…”)
Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for identifying a best-fit candidate for a job opening (Abstract, ¶75,¶81-¶84).

With respect to claim 8,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
selecting a first communications method for providing the at least one question to the user; receiving the at least one answer from the user via a second communications method and updating a communications preference to be the second communications method.(Abstract: “profile data sender…recipient…”;¶12: “…the data layer includes several databases, such as a database 28 for storing profile data …contact information...”;¶17: “...using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific. In particular, some third-party applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) having a mobile operating system...”; ¶25: “...member profile attributes...preferences....URLs on a profile page...”;Fig 1, ¶28: “...profile data for various organizations... when a representative of an organization initially registers the organization with the social network service, the representative may be prompted to provide certain information about the organization. This information may be stored, for example, in the database with reference number 28, or another database (not shown)...”;¶80: “…One or more descriptions of job openings 201 are provided by one or more employers to a computer system...An employer may alternatively or additionally elect to input one or more job openings by answering an online questionnaire and by filling out fields in one or more forms via an online interface such as a web-browser. The fields are designed to provide to the computer system sufficient information about the job opening that the suitability of one or more candidates can be assessed. An employer who has many job openings and/or who expects to use the system frequently will probably establish a secure login, or develop a portal or application program interface (API) to the system in order to facilitate efficient upload of positions as they become available…”; ¶101: “...The computer system then communicates 240 a notification of one or more selected resumes to an employer, or other third party submitter of the description....The notification can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. In one embodiment, the notification is a message stored on the computer system that the employer will see on their next login to the system. So, the notification need not be a copy of the resume itself, but simply an indication that the employer or recruiter should access the system and view the resume and profile of a particular candidate...”)
Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan further teaches storing profile data for various organizations, and that a notification to an employer can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  One of ordinary skill in the art would have recognized the adaptation of communication preferences in the sender and recipient’s (organization) profile could be performed with the technical expertise demonstrated in the applied references. (See KSR [127S Ct.at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automated recruitment features including profile data for organization of Yuan with the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack since it allows for obtaining member and organization (profile) information, preferences and communicating a notification to an employer or recruiter regarding a candidate (¶28, ¶101).

With respect to claim 9,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
wherein the data mining step is specifically a salary mining step, and wherein the salary mining step includes: identifying one or more comparable openings, wherein a comparable opening is an opening with a plurality of similar attributes selected from the set of: a location, a title, a responsibility of a worker in a hiring company, and a posted responsibility of a job description posted in a job database; and determining a salary or salary range from each of the one or more comparable openings.(¶72: “…salary information about the positions the candidate has held is utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a score, referred to herein as a suitability score…”;¶116: “…previous versus current salary expectations… unique analysis of data from the Bureau of Labor and Statistics and many other available sources… many additional external data sources are utilized for each suitability score calculation…”;¶141: “…salary surveys, scraped data from the web…”)
Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for identifying salary information regarding positions a candidate has held and utilized to inform a set of machine learning algorithms that match job openings to candidates by calculating a suitability score (Abstract, ¶72, ¶116).

With respect to claim 13,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
receiving at least one of an approval message or a disapproval message for at least one of the plurality of candidates(¶24: “…Evaluators whether of a screening interview or of follow up interviews can provide rankings of the suitability of a candidate, which rankings can then be compiled…”;Fig 4, ¶37: “…Whether one or multiple people reviews the resume and video, this embodiment provides the ability to save mental impressions and comments regarding the candidate… the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview… If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…”) Examiner interprets the evaluators, reviewers’ rankings and/or score reflecting the desired or level of interest in inviting a candidate back of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.

With respect to claim 14,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
receiving a disapproval message for a candidate in the plurality of candidates, (¶50: “…If the candidate meets the minimum standards, an offer of employment is extended. If not, a letter or email expressing no further action will be taken on the candidate's application at that particular time. For those candidates not ranking as the best qualified, presuming the best qualified candidate was offered and accepted the position, the SaaS provider sends a message indicating that no further action will be taken on their application…”)and, based on the disapproval message, generating at least one question to be provided to the user regarding the suitability of the candidate(¶49: “…The SaaS provider will also facilitate the due diligence check on the candidates in step 704. An email will be sent to the candidates' listed references with a set of questions or a link to a web site containing the questions. In responding to the questions at the web site, the reference may respond in recorded audio (using computer microphone), audio-video (using webcam), or in writing. The reference would be given an option to check a box for how he would like to respond to the question, e.g. audio, audio/video, or written. Optionally the reference may call a listed contact to provide the desired answers. The SaaS provider may coordinate the verification of pervious employment, educational back ground and listed authorship citations, e.g., through web services integration. The employer will be sent the results of the due diligence to determine if anything would prevent the employer from extending an offer to any of the candidates. Additionally, the responses from the references may increase or decrease the rankings given by the evaluators, so those people may also be provided this information as part of the evaluation process, either before or after the evaluator provides the ranking and comments; if after, the evaluator is given the opportunity to adjust the evaluation ranking…”)





With respect to claim 15,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
receiving a disapproval answer from the user, and, based on the disapproval answer, updating a job description.( ¶24: “…Evaluators whether of a screening interview or of follow-up interviews can provide rankings of the suitability of a candidate, which rankings can then be compiled…”;Fig 4, ¶32: “…modify an existing template to meet the company’s unique needs…”;¶37: “…Whether one or multiple people reviews the resume and video, this embodiment provides the ability to save mental impressions and comments regarding the candidate… the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview… If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…”) Examiner interprets the evaluators, reviewers’ rankings and/or score reflecting the desired or level of interest in inviting a candidate back of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.





With respect to claim 16,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
receiving an approval message for a candidate in the plurality of candidates; identifying, from a calendar of a user, a potential interview time, and identifying, from a set of preferences of a user, a potential interview method; and automatically preparing and sending an interview request for the potential interview time and the potential interview method (¶37: “…It is noted that typically only one person will review the resume and video (if provided) to make a determination whether to invite the candidate for a screening interview. If such a decision is taken, then in step 410 an email is sent to the candidate inviting him back for an interview in a virtual interview room…dates/times are provided from which the candidate can select or suggest more convenient times. The email also may contain a link to the interview room. The proposed times may be based on the candidate's previously identified times of availability, if provided. Alternatively, the system can check the schedules of the interviewer(s) and provide a selection of available times to the candidate for the screening interview…”; ¶50: “…If the candidate meets the minimum standards, an offer of employment is extended...”)



With respect to claim 23, 
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
further comprising generating a message to be provided to a candidate in the plurality of candidates, providing the message via the automated job description system under a first identity(Abstract: “..it is determined that a recipient corresponding to a member of an online social networking service has received an electronic message from a sender..¶12: “...storing profile data, including both member profile data as well as profile data for various organizations...”;¶13: “...when a member follows an organization, the member becomes eligible to receive messages or status updates published on behalf of the organization...”; ¶17: “...using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific. In particular, some third-party applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) having a mobile operating system...”; ¶19: “...configured to calculate a professional importance score of an electronic message, such as an electronic message (e.g., e-mail, text message, etc.) received by a user (e.g., member of an online social networking service such as LinkedIn®)...”; ¶106: “...When the score for the match of a candidate's resume to a job description exceeds the preferred threshold fit, an immediate notification can be sent to either the candidate or the employer or both. Such an immediate notification would be one that would be outside of the normal frequency of notification that either candidate or employer customarily received.)
providing the message via the9Application No.: 16/162,680Attorney Docket No.: 08750003USResponse to Office Action of September 9, 2020 automated job description system under a second identity, wherein the second identity and not the first identity includes identifying information for the use (Abstract: “..it is determined that a recipient corresponding to a member of an online social networking service has received an electronic message from a sender..¶12: “...storing profile data, including both member profile data as well as profile data for various organizations... , the representative may be prompted to provide certain information about the organization”;¶13: “...when a member follows an organization, the member becomes eligible to receive messages or status updates published on behalf of the organization...”; ¶17: “...using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific. In particular, some third-party applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) having a mobile operating system...”; ¶19: “...configured to calculate a professional importance score of an electronic message, such as an electronic message (e.g., e-mail, text message, etc.) received by a user (e.g., member of an online social networking service such as LinkedIn®)...”;¶25: “...Examples of the member profile attributes include location, role, industry, language, current job, employer, experience, skills, education, school, endorsements, seniority level, company size, connections, connection count, account level, name, username, social media handle, email address, phone number, fax number, resume information, title, activities, group membership, images, photos, preferences, news, status, links or URLs on a profile page, and so forth...” ¶106: “...When the score for the match of a candidate's resume to a job description exceeds the preferred threshold fit, an immediate notification can be sent to either the candidate or the employer or both. Such an immediate notification would be one that would be outside of the normal frequency of notification that either candidate or employer customarily received.)
Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan further teaches storing profile data for various organizations, and that a notification to an employer can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for storing profile data of members and organizations and sending notifications/messages to candidates (Abstract, ¶12, ¶13, ¶17, ¶106)

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, Yuan, Chevalier and Sack in further view of Carter et al., US Patent Application Publication No US 2015/0006422 A1.
With respect to claim 21, 
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Yuan further discloses,
further comprising receiving, from the user, a message to be provided to a candidate in the displayed plurality of candidates and providing the message via the automated job description system (Abstract: “..it is determined that a recipient corresponding to a member of an online social networking service has received an electronic message from a sender..¶12: “...storing profile data, including both member profile data as well as profile data for various organizations...”;¶13: “...when a member follows an organization, the member becomes eligible to receive messages or status updates published on behalf of the organization...”; ¶17: “...using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific. In particular, some third-party applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) having a mobile operating system...”; ¶19: “...configured to calculate a professional importance score of an electronic message, such as an electronic message (e.g., e-mail, text message, etc.) received by a user (e.g., member of an online social networking service such as LinkedIn®)...”; ¶106: “...When the score for the match of a candidate's resume to a job description exceeds the preferred threshold fit, an immediate notification can be sent to either the candidate or the employer or both. Such an immediate notification would be one that would be outside of the normal frequency of notification that either candidate or employer customarily received.)
wherein a profile of the user in the automated job description system stores name and contact information of the user (¶25: “...Examples of the member profile attributes include location, role, industry, language, current job, employer, experience, skills, education, school, endorsements, seniority level, company size, connections, connection count, account level, name, username, social media handle, email address, phone number, fax number, resume information, title, activities, group membership, images, photos, preferences, news, status, links or URLs on a profile page, and so forth...”)
Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan further teaches storing profile data for various organizations, and that a notification to an employer can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan since it allows for storing profile data of members and organizations and sending notifications/messages to candidates (Abstract, ¶12, ¶13, ¶17, ¶106)
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, the combination of Ebrahimian, Yuan, Chevalier and Sack does not distinctly describe the following limitations, but Carter however as shown discloses,
wherein the automated job description system obfuscates the name and contact information of the user in the message (116: “...Generic match notifications include notification of compatible jobs but may not provide specific information or contact links. …”)
Carter teaches an automated method/system for presenting employment analysis and recommendation via an employment matching server system based on a plurality of business rules, and action-optimized algorithms. Carter further teaches presenting search results in various forms including customizing/refining an automated search. Carter further teaches a messaging system for allowing hiring companies to send messages to candidates, and allow candidates to reply. Ebrahimian, Yuan, Chevalier, Sack and Carter are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack, and the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan with the employer custom/refinement search features as taught by Carter since it allows for candidates to receive match notifications of compatible jobs but not provide specific information or contact info (¶184, ¶186, ¶187, ¶191).

With respect to claim 22, 
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, Ebrahimian further discloses,
further comprising: receiving an approval message for a candidate in the plurality of candidates; (¶23; ¶37: “... Whether one or more reviewers, in step 408 the reviewers score the candidate on a set scale, or otherwise indicate the desire or level of interest in inviting the candidate back for a screening interview...¶50: “…best candidate for the position…receiving an electronic resume of a candidate or a link to the resume of the candidate from a source in response to a job description for a position. The resume is reviewed by one or more persons to determine whether to invite the candidate for a screening interview. An electronic invitation is sent to a selected candidate for an on-line video interview in a virtual interview room, which may include one or more suggested times for the interview.) Examiner interprets the evaluators, reviewers’ rankings and/or score reflecting the best candidate and inviting the candidate for an interview of Ebrahimian as teaching the intended function of applicant’s approval or disapproval message.


Yuan further discloses,
receiving, from the user, a message to be provided to the candidate; and providing the message via the automated job description system, (Abstract: “..it is determined that a recipient corresponding to a member of an online social networking service has received an electronic message from a sender..¶12: “...storing profile data, including both member profile data as well as profile data for various organizations...”;¶13: “...when a member follows an organization, the member becomes eligible to receive messages or status updates published on behalf of the organization...”; ¶17: “...using an API, a third-party application may provide a user interface and logic that enables an authorized representative of an organization to publish messages from a third-party application to a content hosting platform of the social network service that facilitates presentation of activity or content streams maintained and presented by the social network service. Such third-party applications may be browser-based applications, or may be operating system-specific. In particular, some third-party applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) having a mobile operating system...”; ¶19: “...configured to calculate a professional importance score of an electronic message, such as an electronic message (e.g., e-mail, text message, etc.) received by a user (e.g., member of an online social networking service such as LinkedIn®)...”; ¶106: “...When the score for the match of a candidate's resume to a job description exceeds the preferred threshold fit, an immediate notification can be sent to either the candidate or the employer or both. Such an immediate notification would be one that would be outside of the normal frequency of notification that either candidate or employer customarily received.)
wherein a profile of the user in the automated job description system stores name and contact information of the user (¶25: “...Examples of the member profile attributes include location, role, industry, language, current job, employer, experience, skills, education, school, endorsements, seniority level, company size, connections, connection count, account level, name, username, social media handle, email address, phone number, fax number, resume information, title, activities, group membership, images, photos, preferences, news, status, links or URLs on a profile page, and so forth...”)
Yuan teaches an automated recruitment system including a natural language processing engine enabling an authorized representative of an organization to publish messages. Yuan further teaches storing profile data for various organizations, and that a notification to an employer can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. Ebrahimian, Yuan, Chevalier and Sack are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the social match platform of Chevalier, and the web-based employment method/system of Sack with the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools as taught by Yuan since it allows for storing profile data of members and organizations and sending notifications/messages to candidates (Abstract, ¶12, ¶13, ¶17, ¶106)
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, the combination of Ebrahimian, Yuan, Chevalier and Sack does not distinctly describe the following limitations, but Carter however as shown discloses,
and wherein the automated job description system obfuscates the name and contact information of the user in the message (Fig 14, ¶110: “...The system may present automatic search highlights 14012 and send email or push notifications 14018 to the candidate. The candidate may also receive employer communication 14010... employer contact 14026, save/discard listings 14028, and others....”; ¶116: “...candidates may receive various types of email messages and other notifications from the system in various embodiments...Generic match notifications include notification of compatible jobs but may not provide specific information or contact links.”)
Carter teaches an automated method/system for presenting employment analysis and recommendation via an employment matching server system based on a plurality of business rules, and action-optimized algorithms. Carter further teaches presenting search results in various forms including customizing/refining an automated search. Carter further teaches a messaging system for allowing hiring companies to send messages to candidates, and allow candidates to reply.  Ebrahimian, Yuan, Chevalier, Sack and Carter are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan, the social match platform of Chevalier, and the web-based employment method/system of Sack, with the employer custom/refinement search features as taught by Carter since it allows for candidates to receive match notifications of compatible jobs but not provide specific information or contact info (¶184, ¶186, ¶187, ¶191).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimian, Yuan, Chevalier and Sack in further view of Sokol, US Patent Application Publication No US 2015/0379473 A1.
With respect to claim 17,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, the combination of Ebrahimian, Yuan, Chevalier and Sack does not distinctly describe the following limitation, but Sokol however as shown,
receiving, from the candidate, an interview decline message; (¶15: “…candidates can use candidate UI to view job opportunities…accept or decline invitations to interview, etc…) and automatically generating a recommendation for the user based on the interview decline message...” ¶34: “…send referral request function 212 for forwarding the job description along with a recommendation to apply for the job to a candidate...”)
Sokol discloses a method/system for automatically generating metrics of compatibility between employment opportunities and users. Sokol further teaches forwarding the job description along with a recommendation to apply for the job to a candidate. Ebrahimian, Yuan, Chevalier, Sack and Sokol are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan, the social match platform of Chevalier, and the web-based employment method/system of Sack with the referral system as taught by Sokol since it provides an interface allowing for the monitoring and exchanging information between employers, referrers, (potential) candidates and operators (¶15).


With respect to claim 18,
Ebrahimian, Yuan, Chevalier and Sack disclose all of the above limitations, the combination of Ebrahimian, Yuan, Chevalier and Sack does not distinctly describe the following limitation, but Sokol however as shown discloses,
receiving, from the candidate, an interview decline message (¶15: “…candidates can use candidate UI to view job opportunities…accept or decline invitations to interview, etc…) and preparing and sending a communication with a revised job description based on the interview decline message (“…operators can use operator UI to modify or remove listings…”)
Sokol discloses a method/system for automatically generating metrics of compatibility between employment opportunities and users. Sokol further teaches that candidates can use the candidate UI to accept or decline invitations to interview and that operators can use an operator UI to modify or remove listings. Ebrahimian, Yuan, Chevalier, Sack and Sokol are directed to the same field of endeavor since they are related to matching candidates with job openings in a computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for managing on-line employment recruiting of Ebrahimian, the automated recruitment system including intelligent messaging utilizing machine learning algorithms and statistical tools of Yuan, the social match platform of Chevalier, and the web-based employment method/system of Sack, with the referral system as taught by Sokol since it provides an interface allowing for the monitoring and exchanging of information between employers, referrers, (potential) candidates and operators (¶15).
Conclusion
References cited but not used:
Champaneria, US Patent Application Publication No US 2019/0019159A1, “Method and System for Managing, Matching, and Sourcing Employment Candidates in a Recruitment Campaign”, relating to an automated recruitment process.
Cohen et al., US Patent Application Publication No US 2015/0227891A1, “Automatic Job Application Engine”, relating to a system and method for automatically applying for an employment position for a job candidate based on the requirements of the job position and the profile of the job candidate.
O’Malley, US Patent Application Publication No US 2018/0157995A1, “System and Method for Recruiting, Tracking, Measuring, and Improving Applicants, Candidates, and any Resources Qualifications, Expertise, and Feedback”, relating to method/system for locating resources (job resources, applicants, and the like) and providing recruitment information. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629